DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
	No claims have been amended, cancelled or newly added.  Claims 1-28 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-25), species 1c (a hydroxycarboxylic acid unit having two carboxyl groups and one hydroxyl group in the same molecule (such as malic acid) which reads on “succinic acid-1,4-butanediol-malic acid copolyester” in claim 19), and “breast reconstruction device” for species 2 (type of implant) in the reply filed on 10/27/2020 is acknowledged.  However, after further consideration the species election is hereby withdrawn.
Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Accordingly, claims 1-25 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/636,930 and 62/733,384, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding instant claim 1 and its dependent claims 2-5, 9, 12 and 15-25, said claims recite the limitation, “optionally, wherein the polymeric composition is isotopically enriched”.  The prior-filed applications are silent to said limitation.
Regarding instant claim 6 and its dependent claims 10, 11, 13 and 14, said claims recite the limitation, “wherein the weight average molecular weight of the polymeric composition decreases 3% to 15% over a 4-week time period in vivo or wherein the weight average molecular weight of the polymeric composition decreases 10% to 30% over a 12-week time period in vivo”.  The prior-filed applications are silent to said limitation.
Regarding instant claim 7, said claim recites the limitation, “wherein when the implant is incubated at 37ºC in phosphate buffered saline: (i) the weight average molecular weight of the polymeric composition decreases 3% to 13% over a 4-week time period, (ii) the weight average 
Regarding instant claim 8, said claim recites the limitation, “wherein the strength retention of the implant is greater than 75% at 4 weeks post-implantation, or greater than 65% at 12 weeks post-implantation”.  The prior-filed applications are silent to said limitation.
Thus, for the above reasons, instant claims 1-25 are not entitled to priority of the prior-filed applications.  Accordingly, the effective filing date for the instant application is March 1, 2019.

Information Disclosure Statement
The IDS’s dated 5/31/2019, 2/28/2020, 4/10/2020 and 12/18/2020 have been considered.  Signed copies are enclosed herewith.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations, “pultruded profile” recited in original claim 2, “monoaxially or biaxially oriented” in original claim 5 do not have proper antecedent basis in the .  

Claim Objections
Claim 19 is objected to because of the following informalities:  the instant claim recites “The implants of claim 1”.  Instant claim 1 is drawn to “An implant” and as such claim 19 should read, “The implant of claim 1”.
Claim 20 is objected to because of the following informalities:  the instant claim recites “The implant of claim 1, wherein the implants further comprise”.  Instant claim 1 is drawn to “An implant”.  It is suggested that “wherein the implants further comprise” is replaced with “wherein the implant further comprises”.
Claim 21 is objected to because of the following informalities: the word “diisocynate” in line 2 of the claim is misspelled.  It is suggested that the word is replaced with the correct spelling, “diisocyanate”.
Claim 23 is objected to because of the following informalities:  the instant claim recites “The implants of claim 1”.  Instant claim 1 is drawn to “An implant” and as such claim 23 should read, “The implant of claim 1”.
Claim 24 is objected to because of the following informalities:  the instant claim recites “the suture has an in vivo strength retention, under physiological conditions, at 4-6 months, of at least 40%” at lines 3-5 of the claim.  Prior to the recitation of “the suture”, “braided suture” is recited twice at lines 1 and 3, respectively.  The instant specification also discusses braided sutures having the claimed retention strength at page 43, lines 5-11.  While “the suture” does not rise to the level of indefiniteness because the only reasonable interpretation is that “the suture” 
Claim 25 is objected to because of the following informalities:  the instant claim recites “the implant contains less than 20 endotoxin units per implant”.  The phrase “per implant” is redundant and superfluous since the claim previously sets out that the claim is drawn to “the implant”. For improved clarity, it is suggested that “per implant” is deleted from the claim.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 12, 13, 15-18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its depending claims 2-5, 9, 12 and 15-25, recite the limitation, “An implant produced by orienting a polymeric composition”.  The limitation is indefinite because the word “orienting” implies that there is some arrangement or positioning in relation to something else as evidenced by the definition of “orient” provided by Collins Dictionary, however it is unclear what the arrangement/position is and what the reference point is.  Furthermore, the instant specification is devoid of a particular definition.  For these reasons, the 
Claim 1 and its depending claims 2-5, 9, 12, 15-18 and 20-25, recite the limitation, “the polymeric composition comprises 1,4-butanediol unit and a succinic acid unit”.  The limitation is indefinite because the limitation could be interpreted to mean that a polymer contains repeating units derived from the two compounds, or that the polymeric composition comprises these compounds as whole molecules.  Also, “a 1,4-butanediol unit” and “a succinic acid unit” implies that only a single molecule unit of each molecule recited is required in the polymeric composition.  Accordingly, the metes and bounds of the claim are unclear.   
Claim 13 recites the limitation, “wherein the fibers have a Young’s Modulus of at least 600 MPa, 800 MPa, 1 GPa, and 2 GPa, but less than 3 GPa”.  The limitation is indefinite because the lower limit of the range is not clearly set forth. It is respectfully suggested “and” is replaced with “or”.
Claim 25 recites a Markush group of implants with the following limitations that are indefinite:  
At lines 25-26, a “breast lift device” and a “mastopexy device” are recited. Mastopexy, by definition, means breast lift as evidenced by American Society of Plastic Surgeons. Thus, the claim is indefinite because it is unclear how a breast lift device and a mastopexy device differ from one another.  It is suggested that one of the phrases is deleted from the claim.
Similarly, at lines 30-31, “face lift device” and “rhytidectomy device” are recited. Rhytidectomy, by definition, means face lift as evidenced by American Society of Plastic Surgeons. Thus, the claim is indefinite because it is unclear how a face lift device and a 
At line 19, the phrase, “including but not limited to” is indefinite because it is improper Markush language and contradicts the previously recited claim language of “the implant is selected from the group”.  A Markush group requires a closed group of alternatives (see MPEP 2117(I)).  Thus, it is unclear what implants are or are not included in the Markush group.  It is suggested that said phrase is deleted from the claim.
At lines 27-28, the limitation, “devices for removal, reshaping and reorienting breast tissue” is recited.  The claim is indefinite because it is unclear how a device for removal of breast tissue is also an implant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 15, 16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojansivu et al. (“Knitted 3D Scaffolds of Polybutylene Succinate Support Human Mesenchymal Stem Cell Growth and Osteogenesis”, Stem Cells International, Vol. 2018, Article ID 5928935, 11 pages, May 2018; hereafter as “Ojansivu”). 
The instant invention is drawn to an implant produced by orienting a polymeric composition, wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit, and optionally, wherein the polymeric composition is isotopically enriched.
Regarding instant claim 1, Ojansivu teaches knitted 3D scaffolds comprising polybutylene succinate (PBS) (abstract).  It is noted that PBS is defined in the instant specification as an aliphatic polyester containing succinic acid and 1,4-butanediol units (page 15, lines 8-9).  Accordingly, the PBS of Ojansivu reads on the limitation, “a polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit”.  Ojansivu also teaches that said scaffolds are for the purpose of tissue engineering/implantation applications (abstract; pages 1 and 9).
It is noted that claim 1 and its depending claims are deemed product-by-process claims due to the limitation, “produced by orienting...” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  As claim 1 is currently written and in light of 112(b) rejection discussed above, the limitation is being interpreted to include any orientation such as random orientation, monoaxial orientation, etc.  Ojansivu teaches that PBS is spun into a filament/fiber and then knitted to form the scaffold (page 2, right col., last para.).  Instant claim 2 specifies that a fiber or mesh are oriented forms. Therefore, the teachings of the reference meet the limitation.

Regarding instant claim 2, Ojansivu teaches that PBS is spun into a filament/fiber and then knitted to form the scaffold (page 2, right col., last para.; Figure 1).  The instant specification states that a mesh structure is an interlaced structure of fibers and can be formed by knitting, braiding or weaving (page 46, lines 10-14).  Accordingly, the knitted scaffold shown in Figure 1 of Ojansivu reads on a “mesh”.  Thus, the scaffold of Ojansivu comprises the oriented forms of a fiber and a mesh.
Regarding instant claim 3, Ojansivu teaches that the fiber is composed of four filaments (i.e., multifilament) (page 3, right col, 1st full para.).
Regarding instant claim 4, Ojansivu teaches that PBS is spun into a filament/fiber and then knitted to form the scaffold (page 2, right col., last para.; Figure 1).  The instant specification states that a mesh structure is an interlaced structure of fibers and can be formed by knitting, braiding or weaving (page 46, lines 10-14).  Accordingly, the knitted scaffold shown in Figure 1 of Ojansivu reads on a “knitted mesh”.
Regarding instant claim 9, Ojansivu teaches that the scaffolds are porous (page 6, left col., 1st full para.).
Regarding instant claim 15, Ojansivu does not explicitly teach the limitation, “wherein the mesh has a burst strength between 1 kgf and 100 kgf... or a Taber stiffness between 0.01 and 10 Taber stiffness units...”.  However, said limitations are properties of the mesh itself.  MPEP 2112.01(II) states, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims prima facie case of either anticipation or obviousness has been established”.  As discussed above, Ojansivu teaches the structural limitations of the claimed mesh.  Thus, a skilled artisan would reasonably expect the same structure/materials to possess the same properties as that of the claimed invention.
Regarding instant claim 16, Ojansivu does not explicitly teach the limitation, “when implanted under physiological conditions, in vivo for a period of 4 weeks, the dimensions of the implants do not shrink more than 5% of their initial values.  However, said limitations are properties of the implant.  MPEP 2112.01(II) states, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  MPEP 2112.01(II) also states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  As discussed above, Ojansivu teaches the structural limitations of the claimed implant.  Thus, a skilled artisan would reasonably expect the same structure to possess the same properties as that of the claimed invention.
Regarding instant claim 20, Ojansivu teaches seeding the scaffold with human mesenchymal stem cells (hMSCs).  hSMCs read on “bioactive agent” because the specification states that a bioactive agent includes “a substance that affects the structure or function of the body, or pro-drugs, which become biologically active or more active after they have been placed in a predetermined physiological environment” or “biologically, physiologically, or in vivo environment (abstract; sections 3.2-3.4 on page 6; Figure 3; section 5 on page 9).
Regarding instant claim 21, Ojansivu teaches scaffolds comprising PBS as the sole polymer material (i.e., not a blend of two or more polymers) (abstract).  Ojansivu also does not require urethane bonds, diisocyanate, or tin in its scaffolds and thus, meets the “excludes urethane bonds”, “is not prepared with a diisocyanate” and “excludes tin” limitations. 
Regarding instant claim 22, Ojansivu teaches scaffolds comprising PBS as the sole polymer material (abstract).  PBS is known to have a melt temperature of 115ºC as evidenced by www.polymerdatabase.com.
Regarding instant claim 23, Ojansivu teaches that said scaffolds are for the purpose of tissue engineering applications (i.e., tissue engineering scaffold; see abstract; pages 1 and 9).
Thus, the teachings of Ojansivu render the instant claims anticipated.

Claims 1-5, 12, 15, 16 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferguson et al. (USPN 10,595,983 B1, Feb. 5, 2018, hereafter as “Ferguson”).
The invention is discussed above.
Regarding instant claim 1, Ferguson teaches a suture for tendon repair, the suture comprising a braid of high strength fibers and fibers of absorbable polymer selected from a group consisting of polybutylene succinate homopolymers and copolymers, wherein the suture includes at least 2 fibers of said absorbable polymer and 4 high strength fibers (claim 1).  It is 
It is noted that claim 1 and its depending claims are deemed product-by-process claims due to the limitation, “produced by orienting...” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  As claim 1 is currently written and in light of 112(b) rejection discussed above, the limitation is being interpreted to include any orientation such as random orientation, monoaxial orientation, etc.  Ferguson teaches that suture comprises braided fibers including PBS fibers (claim 1).  Instant claim 2 specifies that a fiber is an oriented form. Therefore, the teachings of the reference meet the limitation.
It is also noted that the limitation “optionally, wherein the polymeric composition is isotopically enriched” is not a required element due to the word “optionally” and, thus, need not be taught by the prior art.
Regarding instant claim 2, Ferguson teaches that the suture comprises fibers (claim 1).  The instant specification states that a mesh structure is an interlaced structure of fibers and can be formed by knitting, braiding or weaving (page 46, lines 10-14).  Accordingly, the braided multifilament suture of Ferguson reads on a “knitted mesh”.  Thus, the suture of Ferguson comprises the oriented forms of a fiber and a mesh.
claim 3, Ferguson teaches that the suture comprises braided fibers (claim 1).
Regarding instant claim 4, Ferguson teaches that the braided suture includes at least 2 fibers of said absorbable polymer and 4 high strength fibers (i.e., multifilament; see claim 1).  The instant specification states that a mesh structure is an interlaced structure of fibers and can be formed by knitting, braiding or weaving (page 46, lines 10-14).  Accordingly, the braided multifilament suture of Ferguson reads on a “multifilament mesh”.
Regarding instant claim 5, Ferguson teaches that the suture is a flat braid (abstract).  Fig. 2 and Fig. 7 illustrate that the absorbable fibers (e.g., PBS) are monoaxially oriented in that they are oriented along one axis.
Regarding instant claim 12, Ferguson does not explicitly teach the limitation, “wherein the tensile strength of the fibers is between 400 MPa and 1,200 MPa, 500 MPa and 1,200 MPa, 600 MPa and 1,200 MPa, or 700 MPa and 1,200 MPa”.  However, said limitations are properties of the fibers themselves.  MPEP 2112.01(II) states, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  MPEP 2112.01(II) also states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  As discussed above, Ferguson teaches the structural limitations of the claimed fiber.  Thus, a skilled artisan would reasonably expect the same structure/materials to possess the same properties as that of the claimed invention.
claim 15, Ferguson does not explicitly teach the limitation, “wherein the mesh has a burst strength between 1 kgf and 100 kgf... or a Taber stiffness between 0.01 and 10 Taber stiffness units...”.  However, said limitations are properties of the mesh itself.  MPEP 2112.01(II) states, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  MPEP 2112.01(II) also states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  As discussed above, Ferguson teaches the structural limitations of the claimed mesh.  Thus, a skilled artisan would reasonably expect the same structure/materials to possess the same properties as that of the claimed invention.
Regarding instant claim 16, Ferguson does not explicitly teach the limitation, “(a) there is no pitting of the surface of the implant during degradation in vivo, under physiological conditions, for a period of 4 weeks or (b) when implanted under physiological conditions, in vivo for a period of 4 weeks, the dimensions of the implants do not shrink more than 5% of their initial values”.  However, said limitations are properties of the implant.  MPEP 2112.01(II) states, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  MPEP 2112.01(II) also states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  As discussed above, Ferguson teaches the structural limitations of the 
Regarding instant claim 21, Ferguson teaches sutures comprising PBS homopolymers fibers (i.e., not a blend of two or more polymers) (claim 9).  Ferguson also does not require urethane bonds, diisocyanate, or tin in its sutures and thus, meets the “excludes urethane bonds”, “is not prepared with a diisocyanate” and “excludes tin” limitations. 
Regarding instant claim 22, Ferguson teaches sutures comprising PBS homopolymers fibers (claim 9).  PBS is known to have a melt temperature of 115ºC as evidenced by www.polymerdatabase.com.
Regarding instant claim 23, Ferguson teaches a braided suture (claim 1).
Thus, the teachings of Ferguson render the instant claims anticipated.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code 102 not included here can be found above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ferguson et al. (USPN 10,595,983 B1, Feb. 5, 2018, hereafter as “Ferguson”), as applied to claims 1 and 23 above.
The instant invention is discussed above.  Instant claim 24 further recites, “wherein the implant is a braided suture comprising an oriented multifilament fiber, wherein the breaking strength of the braided suture is for 40N to 270N, and optionally, wherein the suture has an in vivo strength retention, under physiological conditions, at 4-6 months, of at least 40%”. 
Ferguson teaches the elements discussed above including braided suture comprising an oriented multifilament fiber. Ferguson further teaches that the suture is capable of withstanding a load of at least 100 Newtons before breaking (claim 1).
MPEP 2131.03 states, “Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with ‘sufficient 
In the alternative, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select the overlapping portion of the range with a reasonable expectation of success because it is “the normal desire of scientist or artisans to improve upon what is already generally known” and because Ferguson teaches that the desired physical properties (e.g., elastic profile) of a suture depend on the physical characteristics of the patient (col. 6, lines 1-31). A skilled artisan would reasonably expect a suture with tailored physical properties including breaking strength based on the physical characteristics of the patient in need of said suture.
It is also noted that the limitation “optionally, wherein the suture has an in vivo strength retention, under physiological conditions, at 4-6 months, of at least 40%” is not a required element due to the word “optionally” and, thus, need not be taught by the prior art.
Thus, the combined teachings of Ferguson render the claim anticipated or, in the alternative, prima facie obvious.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included here can be found above.

Claims 1-3, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0249361 A1, Sep. 30, 2010, hereafter as “Wang”).

Regarding instant claim 1, Wang teaches a process for producing a polyester copolymer, the process comprising the step of condensating a hydroxyacid, a diol, a dicarboxylic acid and a functionalizing agent (abstract).  Wang teaches the particular diol, 1,4-butanediol ([0045] and [0059]), and the particular dicarboxylic acid, succinic acid ([0042] and [0060]).  Wang also specifically teaches the particular combination of 1,4-butanediol and succinic acid (Examples).  Wang further teaches that the polyester copolymer is preferably, extruded ([0024]), can be formed into fibers via conventional melt-spinning processes, and can be used for implants or sutures ([0113]).
Wang is silent to a particular embodiment drawn to an implant having a polymeric composition comprising 1,4-butanediol and succinic acid.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the polyester copolymer comprising 1,4-butanediol and succinic acid of Wang into an implant with a reasonable expectation of success because Wang teaches that the polyester copolymers are suitable as implant materials because of their biodegradability and higher strength relative to other biodegradable polymers such as polylactic acid ([0113]). 
It is noted that claim 1 and its depending claims are deemed product-by-process claims due to the limitation, “produced by orienting...” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  As claim 1 is currently written and in light of 112(b) rejection discussed above, the limitation is 
It is also noted that the limitation “optionally, wherein the polymeric composition is isotopically enriched” is not a required element due to the word “optionally” and, thus, need not be taught by the prior art.
Regarding instant claim 2, Wang teaches that the polyester copolymers are suitable as resorbable sutures which are fiber-based implants ([0113]).  While Wang is silent to a particular embodiment drawn to an implant comprising the polyester discussed above in combination with an oriented form such as a fiber, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the polyester copolymer comprising 1,4-butanediol and succinic acid of Wang into an implant comprising a fiber such as a suture with a reasonable expectation of success because Wang teaches that the polyester copolymers are suitable as absorbable suture materials because of their biodegradability and higher strength relative to other biodegradable polymers such as polylactic acid ([0113]). 
Regarding instant claim 3, Wang does not explicitly teach whether the fiber is monofilament or multifilament; however, the fiber must implicitly fall into one or the other category.  Accordingly, Wang meets the limitations of the claim as it is currently written. 
Regarding instant claims 17-19, Wang teaches tartaric acid ([0036]) (i.e., a hydroxycarboxylic acid having two hydroxyl groups and two carboxyl groups as indicated by the 
Regarding instant claim 21, Wang does not require urethane bonds, diisocyanate, or tin in its polyester copolymers and thus, meets the “excludes urethane bonds”, “is not prepared with a diisocyanate” and “excludes tin” limitations. 
Regarding instant claim 22, Wang teaches polyester copolymers having melt temperatures of 103ºC and 104ºC (Examples 1, 5 and 9) which fall within the claimed melt temperature range of 100ºC and 150ºC.  
Regarding instant claim 23, Wang teaches that the polyester copolymers are suitable for use as a suture ([0013]). 
Thus, the teachings of Wang render the instant claims prima facie obvious.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (USPN 10,058,639 B2, Aug. 28, 2018, hereafter as “Zhang”).
Instant claim 6 is drawn to an implant comprising a polymeric composition, wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit, wherein the implant has a degradation rate, under physiological conditions, wherein the weight average molecular weight of the polymeric composition decreases 3% to 15% over a 4-week time period in vivo, or wherein the weight average molecular weight of the polymeric composition decreases 10% to 30% over a 12-week time period in vivo.
Instant claim 7 is drawn to an implant comprising a polymeric composition, wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit, wherein the implant has a degradation rate, and wherein when the implant is incubated at 37ºC in phosphate 
Regarding instant claims 6 and 7, Zhang teaches an absorbable iron-based alloy stent (implant) comprising an iron-based alloy substrate and a degradable polyester in contact with the surface of the substrate (abstract).  Zhang teaches a finite group of degradable polyesters including poly(butylene succinate) (PBS) (col. 5, lines 15-23; col. 10, lines 4-10).  It is noted that PBS is defined in the instant specification as an aliphatic polyester containing succinic acid and 1,4-butanediol units (page 15, lines 8-9).  Accordingly, the PBS of Zhang reads on the limitation, “a polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit”.  Zhang also teaches that the degradable polyesters have different molecular structures which yield different degradation rates (col. 9, lines 38-40).  Zhang further teaches that the polyesters’ degradation rate can be affected by the size and distribution of weight average molecular weight and crystallinity of said polyesters and that, generally, the greater the weight average molecular weight, the slower the degradation rate and the higher the crystallinity, the slower the degradation rate (col. 9, lines 43-49).
Zhang is silent an embodiment comprising PBS and the particular degradation rates claimed.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include PBS with the claimed degradation rates into Zhang with a reasonable expectation of success because Zhang teaches the particular polyester, PBS, is suitable for the intended purpose (MPEP 2144.07) and because Zhang teaches optimizing the size and distribution of the weight average molecular weight and crystallinity of the polyester by way of routine experimentation is effective in modifying the degradation rate of the polyester to the desired rate. 
Thus, the teachings of Zhang render the instant claims prima facie obvious.

Claim 6-8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Makal et al. (US 2015/0148514 A1, May 28, 2015, hereafter as “Makal”).
Instant claims 6 and 7 are described above.
Instant claim 8 is drawn to an implant comprising a polymeric composition, wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit, wherein the strength retention of the implant is greater than 75% at 4 weeks post-implantation, or greater than 65% at 12 weeks post-implantation.
Makal teaches a system and method for producing a bioabsorbable thermoplastic polyurethane (TPU) tailored to a medical application, wherein the TPU is the reaction product of at least one chain extender, an isocyanate, and a polyol (abstract; [0026]; claim 20). The method includes identifying suitable TPU properties based on the medical application, said TPU properties include a biodegradation rate and at least one physical property (abstract).  Makal further teaches that degradation rate can be expressed as a function of at least one of: a change in molecular weight of the polymer with time, a change in tensile strength of the polymer with time, 
Makal is silent an embodiment comprising PBS and the particular weight average molecular weight loss limitations claimed (instant claims 6 and 7).
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include PBS with the claimed weight average molecular weight loss limitations into Makal with a reasonable expectation of success because Makal teaches the particular polyester, PBS, is suitable for the intended purpose (MPEP 2144.07) and because Makal teaches that a degradation rate property including loss in weight average molecular weight over a period of time is optimizable and a desired degradation rate can be achieved by modifying one or more factors including molecular weight, hard segment content, etc. ([0110]-[0121]; Table 5).  
Regarding instant claim 8, Makal is silent an embodiment comprising PBS and the particular strength retention limitations claimed.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include PBS with the claimed strength retention limitations into 
degradation property including the change in tensile strength over a period of time is optimizable and a desired degradation rate can be achieved by modifying one or more factors including molecular weight, hard segment content, etc. ([0110]-[0121]; Table 5).  
Regarding instant claims 10 and 11, Makal teaches sutures (monofilaments and multifilament) ([0002]) which are considered at least partially oriented forms.
Regarding instant claim 13, Makal teaches that the polymers have a Young’s Modulus or modulus of elasticity of 10-2000 MPa ([0077]-[0078]).  Makal is silent to the particular Young’s Modulus range claimed, however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed optimize the Young’s Modulus with a reasonable expectation of success because Makal teaches that a physical property including modulus of elasticity is optimizable and the desired values can be achieved by modifying one or more factors including molecular weight, hard segment content, crystallinity, etc. ([0110]-[0125]; Table 5).  
Regarding instant claim 14, Makal teaches a mesh ([0002]).
Thus, the teachings of Makal render the instant claims prima facie obvious.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ojansivu et al. (“Knitted 3D Scaffolds of Polybutylene Succinate Support Human Mesenchymal Stem Cell Growth and Osteogenesis”, Stem Cells International, Vol. 2018, Article ID 5928935, 11 pages, May 2018; hereafter as “Ojansivu”), as applied to claim 1 above, in view of Food and Drug Administration’s Guidance for Industry Pyrogen and Endotoxins Testing: Questions and Answers (June 2012) (hereafter as “the FDA”).
The instant invention is discussed above.  
Ojansivu teaches the elements discussed above.
Ojansivu is silent to the limitation “wherein the implant contains less than 20 endotoxin units per implant as determined by the limulus amebocyte lysate (LAL) assay”.
The FDA teaches that the FDA has accepted the LAL test for endotoxin levels for more than 30 years (Background at page 2) and that the endotoxin limit for medical devices is 20 endotoxin units (EU) per device (Question 11 at page 8).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to require that the implant of Ojansivu to have less than 20 endotoxin units per device as determined by an LAL assay with a reasonable expectation of success because the FDA teaches that the endotoxin limit is the accepted safety standard and in order for the implant to have commercial viability said implant would need to meet said standard.   
Thus, the combined teachings of Ojansivu and the FDA renders the claim prima facie obvious.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (USPN 10,595,983 B1, Feb. 5, 2018, hereafter as “Ferguson”), as applied to claim 1 above, in view of Food and Drug Administration’s Guidance for Industry Pyrogen and Endotoxins Testing: Questions and Answers (June 2012) (hereafter as “the FDA”).
The instant invention is discussed above.
Ferguson teaches the elements discussed above.

The FDA teaches that the FDA has accepted the LAL test for endotoxin levels for more than 30 years (Background at page 2) and that the endotoxin limit for medical devices is 20 endotoxin units (EU) per device (Question 11 at page 8).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to require that the implant of Ferguson to have less than 20 endotoxin units per device as determined by an LAL assay with a reasonable expectation of success because the FDA teaches that the endotoxin limit is the accepted safety standard and in order for the implant to have commercial viability said implant would need to meet said standard.   
Thus, the combined teachings of Ferguson and the FDA renders the claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617